Citation Nr: 1727616	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-27 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a sleeping disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for diarrhea, cramping and bloating of the right upper abdomen (currently claimed as irritable bowel movements).

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for low back disability.

4.  Entitlement to service connection for blurred vision.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a bilateral shoulder disability.

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral hip disability.

8.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1994 and from May 1999 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was previously before the Board in July 2015, when the claims were remanded for additional development.  The case is once again before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Board notes that in hisOctober 2009 notice of disagreement, the Veteran requested a hearing at his local Regional Office before a Decision Review Officer (DRO).  The Board notes that a DRO hearing was never scheduled, nor is there any indication that this request was withdrawn.  Instead, the Veteran noted in a September 2015 communication that he had been told over the past five years that he was being scheduled for a hearing.  

The Board finds that the Veteran has requested that a DRO hearing be scheduled on his behalf.  As such, the Board finds that the appeal must be remanded for the Veteran to be afforded a hearing before a DRO.  See 38 C.F.R. §§ 3.103(c) (2016).

Additionally, while on Remand, because a formal finding was made that the Veteran's April 2010 statement of the case (SOC) and July 2010 Form 9 are unavailable for review, the RO should obtain clarification as to whether the Veteran is additionally seeking a BVA hearing  before a Veterans Law Judge.  If the Veteran indicates that he wants such a hearing, one should be afforded him.
 
Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a hearing before a Decision Review Officer at his local RO. He and his representative should be given an opportunity to prepare for the hearing.  

Because the Veteran's substantive appeal is no longer available for review, clarification should be obtained to determine if the Veteran has also requested a BVA Travel Board hearing, videoconference hearing or Central Office hearing. If any such hearing is requested, the hearing should be scheduled and the Veteran and his representative provided with notice and opportunity to prepare for the hearing.

2.  Thereafter, readjudicate the Veteran's claims. If any benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case (SSOC) and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




